ARNOLD, Judge.
Appellant argues that the solicitor’s two year delay in filing the petition violated G.S. 20-223. That statute provides that
“[t]he District Attorney, upon receiving the aforesaid abstract from the Commissioner, shall forthwith file a petition against the person named therein in the superior court division of the county wherein such person resides . . . [emphasis added].”
Appellant argues that forthwith, as used in the statute, means “immediately.” However, the word forthwith can also mean “within a reasonable time under the circumstances” or “as soon as reasonably can be expected.” Forthwith, as used in other North Carolina traffic statutes, has been held to mean within a reasonable time. See, Simpson v. Garrett, Comr. of Motor Vehicles, 15 N.C. App. 449, 190 S.E. 2d 251 (1972). We hold that the same meaning applies in G.S. 20-223.
The State argues that the district attorney’s office was understaffed and overburdened with criminal cases which had priority for trial. It is contended that under these circumstances the action was commenced within a reasonable time. This argument might be persuasive to explain the delay in holding the hearing, but the statute does not require that the matter be heard forthwith, what is required is that a petition be filed forthwith.
We hold that, under the circumstances of this case, the delay of nearly two years by the district attorney in filing the petition was unreasonable.
Reversed.
Chief Judge Brock and Judge Parker concur.